United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, TRENTON
PROCESSING TRANSPORTATION OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1577
Issued: February 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 13, 2017 appellant, through counsel, filed a timely appeal from a February 28,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $18,801.21, as he was not entitled to schedule award for more than 13 percent
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

permanent impairment of the left lower extremity; and (2) whether OWCP properly denied
waiver of recovery of the overpayment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On April 13, 2007 appellant, then a 59-year-old tractor trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that he injured his left knee that same date while using the
clutch to back up his truck while in the performance of duty. He stopped work on the date of
injury. OWCP accepted the claim for left knee lateral collateral ligament sprain, and
subsequently expanded acceptance of the claim to include left anterior cruciate ligament tear.
In an August 7, 2008 report, Dr. Nicholas Diamond, an examining osteopath, noted
appellant’s employment and medical histories. He diagnosed post-traumatic left knee anterior
cruciate ligament, patellar tendon, and distal quadriceps tears. Dr. Diamond provided physical
examination findings and applied the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides)4 to determine that appellant had
38 percent permanent impairment of his left lower extremity.
On December 23, 2008 appellant filed a claim for a schedule award (Form CA-7).
On September 22, 2009 OWCP received a new report from Dr. Diamond in which he
applied the sixth edition of the A.M.A., Guides and determined that appellant had 35 percent
permanent impairment of his left lower extremity. Dr. Diamond used Table 16-23, on page 549
of the A.M.A., Guides, to calculate that impairment rating based on range of motion deficits.
OWCP subsequently referred appellant to Dr. Stanley Askin, a Board-certified orthopedic
surgeon, for a second opinion. In a February 3, 2010 report, Dr. Askin reviewed appellant’s
medical history. He noted that appellant had pain complaints, but continued working as a tractor
trailer operator on trucks without a clutch. Dr. Askin related that his examination of appellant’s
left knee revealed no knee effusion. Appellant reported some tenderness on palpation along the
lateral patella side and anterolateral and anteromedial joint line areas. Dr. Askin noted no
instability in the collateral ligaments, either medially or laterally and a negative Lachman’s test.
He applied the sixth edition of the A.M.A., Guides and determined that appellant had 20 percent
permanent impairment of his left lower extremity.
OWCP referred Dr. Askin’s report to a district medical adviser (DMA). In an August 5,
2010 report, a DMA concurred with Dr. Askin’s 20 percent left lower extremity permanent
impairment rating and date of maximum medical improvement.

3

Docket No. 12-0985 (issued December 19, 2012).

4

A.M.A., Guides (5th ed. 2001).

2

On September 1, 2010 OWCP granted appellant a schedule award for 20 percent
permanent impairment of the left lower extremity. The award covered a period of 57.6 weeks
and covered the period January 22, 2010 to March 1, 2011.
By letter dated September 10, 2010, appellant, through counsel, requested a hearing
before an OWCP hearing representative, seeking increased impairment.
Following a preliminary review, by decision dated December 27, 2010, OWCP’s hearing
representative set aside the September 1, 2010 schedule award decision, finding that there was an
unresolved conflict in the medical opinion evidence between Dr. Askin and Dr. Diamond
regarding appellant’s range of motion and permanent impairment rating. The hearing
representative remanded the case for resolution of the conflict and a de novo decision.
On February 2 and March 7, 2011 OWCP referred appellant to Dr. James P. Taitsman, a
Board-certified orthopedic surgeon, to resolve the conflict in the medical opinion evidence
between Drs. Askin and Diamond regarding appellant’s permanent impairment rating, as
instructed by OWCP’s hearing representative.
On March 25, 2011 Dr. Taitsman, based upon a physical examination, statement of
accepted facts (SOAF), and review of the medical evidence, determined that appellant had no
more than 13 percent left lower extremity permanent impairment using the sixth edition of the
A.M.A., Guides.5
On April 18, 2011 OWCP referred Dr. Taitsman’s report to the DMA for review. On
April 30, 2011 the DMA concurred with Dr. Taitsman’s permanent impairment rating of 13
percent.
By decision dated May 16, 2011, OWCP denied appellant’s request for an increased
schedule award. It found that, while appellant was previously paid a schedule award for 20
percent permanent impairment of the left lower extremity, the correct impairment rating is 13
percent based on the reports of Dr. Taitsman and the DMA. OWCP advised that, as the previous
schedule award was paid in error, it is recoverable as an overpayment. A notice of overpayment
would be provided under separate cover.
By letter dated May 23, 2011,6 appellant, through counsel, requested a telephonic hearing
before an OWCP hearing representative, which was held on September 20, 2011.
By decision dated December 19, 2011, OWCP’s hearing representative affirmed the
May 16, 2011 decision. Appellant subsequently appealed to the Board on April 4, 2012.
In December 19, 2012 decision,7 the Board set aside the December 19, 2011 hearing
representative’s decision, finding that OWCP had not properly selected Dr. Taitsman under the

5

A.M.A., Guides (6th ed. 2009).

6

The year was mistakenly written as 2010 instead of 2011.

7

Supra note 3.

3

Physicians Directory System (PDS). The Board remanded the case to OWCP for referral to
another impartial medical specialist and issuance of a de novo decision.
On remand OWCP referred appellant, the case record, and a SOAF to Dr. Dean Carlson,
a Board-certified orthopedic surgeon, for an impartial medical examination and impairment
evaluation regarding the permanent impairment of appellant’s left lower extremity.
In a November 7, 2013 report, Dr. Carlson, based upon a review of the medical evidence,
SOAF, and physical examination, diagnosed resolved anterior cruciate ligament interstitial tear,
resolved suprapatellar and infrapatellar interstitial tears, and left knee severe nonorganic loss of
flexion. Using the sixth edition of the A.M.A., Guides, he determined that appellant had zero
percent permanent impairment of the left lower extremity using a range of motion assessment.
Dr. Carlson opined that appellant’s range of motion deficit was nonorganic. He also determined
the physical examination findings were inconsistent among the physicians of record and, thus,
were invalid.
On May 19, 2014 an OWCP medical adviser reviewed Dr. Carlson’s opinion and
concurred with the finding of zero percent left lower extremity permanent impairment.
By decision August 11, 2014, OWCP denied appellant’s claim for a schedule award,
finding that appellant had not established permanent impairment of his left lower extremity.
While appellant was previously awarded 20 percent permanent impairment of her left lower
extremity, his impairment was found to be 0 percent. An overpayment therefore, occurred, and a
notice of overpayment would be provided under separate cover.
On August 14, 2014 counsel disagreed with the August 11, 2014 decision and requested
an oral hearing before an OWCP hearing representative, which was held on December 19, 2014.
On August 25, 2014 OWCP issued a preliminary notice of an overpayment of
compensation in the amount of $42,289.28. It found that the overpayment occurred because
appellant had been paid a schedule award for 20 percent left lower extremity permanent
impairment when his actual permanent impairment was 0 percent. OWCP further found that
appellant was without fault in the creation of the overpayment.
On September 5, 2014 counsel requested a prerecoupment hearing before an OWCP
hearing representative, which was held on February 24, 2015.
By decision dated March 11, 2015, OWCP’s hearing representative vacated the
August 11, 2014 decision, finding that OWCP had not properly selected Dr. Carlson under the
PDS. The case was remanded to OWCP for a new impartial medical examiner to determine
appellant’s left lower extremity permanent impairment rating.
By decision dated May 15, 2015, OWCP’s hearing representative found the issues of
overpayment and waiver were not in posture for decision based on the March 11, 2015 hearing
representative’s decision. He, therefore, vacated the August 25, 2015 preliminary overpayment
determination and remanded the case to OWCP. The hearing representative advised that once
the schedule award issue was finalized, OWCP could then consider whether there was an
overpayment of compensation.

4

On September 11, 2015 OWCP referred appellant to Dr. Jeffrey Lakin, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine an impairment rating.
Dr. Lakin, in a report dated October 8, 2015, determined that appellant had zero percent left
lower extremity permanent impairment using Table 16-3, page 510 of the A.M.A., Guides (6th
ed.) based on a diagnosis of cruciate or collateral ligament injury with no instability or surgery.
He found the date of maximum medical improvement (MMI) was October 8, 2015.
On November 12, 2015 a DMA reviewed Dr. Lakin’s report, objective tests and medical
reports and noted that it did not correlate with prior impairment ratings. The DMA found that
appellant had 13 percent left lower extremity impairment based on the opinion of Dr. Taitsman,
who the Board had previously found was not properly selected as an impartial medical examiner.
The DMA determined that the date of MMI was March 25, 2011, the date of Dr. Taitsman’s
examination.
By decision dated December 18, 2015, OWCP denied appellant’s schedule award claim,
finding that appellant had not established permanent impairment of a scheduled member or
function of the body. It further advised that, because appellant was previously awarded a
schedule award for 20 percent permanent impairment, an overpayment of compensation had
occurred. A notice of overpayment would be provided under separate cover.
In a letter dated December 29, 2015, counsel requested an oral hearing before an OWCP
hearing representative. On April 4, 2016 he withdrew his request for an oral hearing.
On August 18, 2016 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $42,289.28 for the period August 11, 2014
through December 18, 2015. It explained that the overpayment occurred as appellant received a
schedule award for 20 percent permanent impairment of the left lower extremity when he had no
permanent impairment. OWCP further advised that appellant was without fault in the creation of
the overpayment.
Appellant, through counsel, requested a prerecoupment hearing before an OWCP hearing
representative, which was held on November 30, 2016.
Following the hearing, appellant submitted a completed overpayment recovery
questionnaire (OWCP-20) dated November 29, 2016 with supporting financial documentation.
By decision dated February 28, 2017, an OWCP hearing representative affirmed
OWCP’s August 11, 2016 preliminary overpayment determination regarding the fact of the
overpayment. She modified the amount of the overpayment from $42,289.28 to $14,801.21 as
appellant was entitled to a schedule award for 13 percent permanent impairment of the left lower
extremity, but had received a schedule award for 20 percent permanent impairment. The hearing
representative also affirmed OWCP’s finding that appellant was without fault in the creation of
the overpayment, but denied waiver of recovery as the financial information submitted failed to
establish that appellant would incur undue financial hardship.
LEGAL PRECEDENT -- ISSUE 1
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
5

vested the authority to implement FECA’s program with the Director of OWCP.8 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.9 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.10
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).11 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.12
If a claimant who has received a schedule award calculated under a previous edition of
the A.M.A., Guides is entitled to additional benefits, the increased award will be calculated
according to the current, sixth edition.13 Should the subsequent calculation result in a percentage
of impairment lower than the original award, as sometimes occurs, a finding should be made that
the claimant has no more than the percentage of impairment originally awarded, that the
evidence does not establish an increased impairment, and that OWCP has no basis for declaring
an overpayment.14 However, where both the prior and subsequent ratings were calculated under
the sixth edition of the A.M.A., Guides, a subsequent determination that there is a lesser degree
of impairment than previously awarded may support a finding of overpayment.15
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision as the underlying schedule
award determination remains not in posture for decision. Thus, the issues of fact of overpayment
and waiver are premature.16

8

See 20 C.F.R. §§ 1.1-1.4.

9

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
10

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

11
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5(a) (February 2013).
12

Isidoro Rivera, 12 ECAB 348 (1961).

13

Supra note 7 at Chapter 2.808.9(d).

14

Id.

15

Id. at Chapter 2.808.9(e).

16

C.S., Docket No. 16-0752 (issued April 19, 2017).

6

OWCP accepted appellant’s claim for left lateral collateral ligament sprain and left
anterior cruciate ligament tear. In the prior appeal, the Board, in a December 19, 2012 decision,
set aside OWCP’s December 19, 2011 decision as it found Dr. Taitsman had not been properly
selected as an impartial medical examiner. The Board remanded the case for further
development of the evidence and resolution of the unresolved conflict. By decision dated
August 11, 2014, OWCP denied appellant’s schedule award claim based upon the opinion of
Dr. Carlson, an impartial medical examiner. On March 11, 2015 OWCP set aside the August 11,
2014 decision, as it found that Dr. Carlson had been improperly selected and remanded the case
for referral to a new impartial medical examiner.
The Board finds that the conflict between appellant’s treating physician and OWCP’s
referral physician has not been resolved.
While OWCP followed the Board’s instructions on remand by referring appellant to
Dr. Carlson for an impartial medical examination, OWCP’s hearing representative found that
Dr. Carlson had not been properly selected. The hearing representative vacated the August 25,
2015 schedule award determination and remanded the case to OWCP for referral to another
impartial medical examination. Instead of referring appellant to an impartial medical examiner
as instructed by the hearing representative, it referred him for a second opinion evaluation with
Dr. Lakin, who found zero percent left lower extremity permanent impairment. A DMA
reviewed Dr. Lakin’s report, which he found failed to correlate with prior reports. The DMA
determined that appellant had 13 percent left lower extremity permanent impairment based on
the opinion of Dr. Taitsman, who the Board had previously found was properly selected as an
impartial medical examiner. OWCP did not refer appellant to an impartial medical examiner as
instructed by the hearing representative and the Board to resolve the conflict in medical opinion
evidence.17
Because there is an unresolved conflict in medical opinion, pursuant to 5 U.S.C.
§ 8123(a), the case will be remanded to OWCP for referral of appellant, together with the
medical record and an updated SOAF, to an appropriate Board-certified specialist for an
impartial medical examination to determine the extent and degree of appellant’s left lower
extremity permanent impairment in accordance with the sixth edition of the A.M.A., Guides.
After such further development as OWCP deems necessary, it shall issue a de novo decision.18
CONCLUSION
The Board finds that this case is not in posture for decision.
17

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Referee
Examinations, Chapter 3.500.4 (July 2011).
18

As the case is not in posture for a decision regarding the appropriate percentage of appellant’s left lower
extremity permanent impairment, the finding of $18,801.21 overpayment of compensation and denial of waiver of
recovery of the overpayment must be set aside as moot. It is premature for the Board to address the issue of any
overpayment of compensation until the proper percentage of permanent impairment is determined. See A.M.,
Docket No. 16-0530 (issued December 21, 2016); Lee Z. Watson, Docket No. 04-2176 (issued March 1, 2005)
(finding that when the decision providing the basis for the overpayment is reversed or set aside, the resulting
overpayment issues are moot). The Board also finds counsel’s arguments on appeal moot in light of the Board’s
disposition of this case.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 28, 2017 is set aside and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: February 15, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

